Citation Nr: 1523155	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1978 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for PTSD and assigned a30 percent evaluation effective from August 4, 2010.

The Board also notes that the appeal originally included the issue of entitlement to a higher initial evaluation of the Veteran's service-connected left knee disability.  However, the RO received the Veteran's May 2013 substantive appeal more than 60 days following that January 2013 statement of the case (SOC) for that issue and more than one year following the November 2010 rating decision assigning the initial 10 percent evaluation.  Therefore, this issue is not before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3).  

In addition, during the course of the increased initial rating appeal for posttraumatic stress disorder (PTSD), the Veteran submitted an April 2011 claim for TDIU.  The Board will consider the issue of entitlement to TDIU as also being on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  

The Veterans Benefits Management System and Veteran's Virtual VA claims file only contain records that are duplicative of those in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

With regard to PTSD, the Veteran sought private treatment with Dr. E.W.H. in December 2010, March 2011, and May 2011, and he was afforded a VA examination in March 2011.  Despite the contemporaneous nature of this medical evidence, there is some inconsistency in the reporting of the symptoms.  For example, the private treatment records show panic attacks in March 2011, but the March 2011 VA examiner found no history of panic attacks.  As such, there appears to be conflicting evidence.  Moreover, the March 2011 VA examiner noted that that the Veteran was being treated for PTSD and was taking prescription medication, yet the record does not include any treatment records dated since May 2011 that pertain to his PTSD.  It would seem likely that the Veteran continued to receive treatment if he was taking medication. Therefore, the Board finds that a remand is necessary to afford the Veteran an additional VA examination and obtain any recent treatment records.  

The Board also notes that a decision on the increased evaluation claim could affect the outcome of the TDIU claim.  Therefore, the claims are inextricably intertwined, and a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding records from Dr. EWH for treatment since May 2011 and from the Wilmington Orthopedic Group for treatment since 2006.  

The AOJ should also obtain any outstanding, relevant VA medical records, to include any outstanding records from the Wilmington VAMC and the Fayetteville VAMC dated since January 2011.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner should also review all pertinent records associated with the claims file and comment on the severity of the Veteran's service-connected PTSD.  

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The examiner's findings should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims folder.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


